Citation Nr: 1826449	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 5, 2012, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1975.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board notes that the RO scheduled a decision review officer (DRO) hearing as the Veteran requested.  The Veteran did not show and reported later that he was ill, but did not indicate that he wanted another DRO hearing scheduled.  Therefore, the Board finds that his request for a DRO hearing has been withdrawn.  The Board also notes that his request for a Board hearing has been withdrawn.  See March 2015 Form and March 2018 Appellate Brief.  


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.  

2.  The Veteran does not meet the schedular requirements for a TDIU as his service-connected disability does not preclude him from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no higher, for PTSD for the entire appeal period have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Legal Criteria

Increased disability rating

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

PTSD

The Veteran contends that his PTSD symptomatology is more severe than contemplated by the disability ratings assigned.  The Veteran's PTSD is currently rated at 30 percent disabling, effective April 17, 2009, and 50 percent after March 4, 2012.  

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

PTSD

The Veteran contends that his PTSD warrants a rating in excess of 30 percent prior to March 5, 2012, and in excess of 50 percent thereafter.  For the reasons explained below, the Board finds that a 50 percent rating is warranted for the entire appeal period, but no higher is warranted.    

As the Veteran filed his claim for service connection for PTSD in April 2009 and has continued to file timely appeals, the appeal period will commence from April 2009.  

A November 2009 VA mental health clinic note indicates that the Veteran presented as tearful at times, but friendly cooperative and oriented.  There was no endorsement of feeling helpless or hopeless.  He endorsed symptoms of nightmares, intrusive thoughts, hypervigilance, startle response, anger issues, and some isolating relating to avoiding negative consequences from anger.  He denied suicidal, homicidal or other violence ideations, auditory or visual hallucinations.

VA medical treatment records dated September 2008 and September 2009 indicate that the Veteran was self-employed in the construction business.  

The Veteran has been afforded two VA examinations in relation to his PTSD claim.
During the January 2011 VA examination, the examiner concluded that the Veteran had mild psychiatric symptoms without significant impairment in social or occupational functioning.  It was also concluded that the Veteran was mentally capable of managing his own benefits with no mental impairment with respect to activities of daily living.  

The examiner noted the traumatic event as persistently re-experienced as recurrent and intrusive distressing recollections and distressing dreams of the event, intense physiological distress and physiological reactivity with exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The examiner noted that persistent avoidance of stimuli associated with trauma and numbing of generalized responsiveness was not present before the trauma noted as efforts to avoid thoughts, feelings, activities, places or people associated with the trauma, markedly diminished interest or participation in significant activities and feelings of detachment from others.

The examiner noted that persistent symptoms of increased arousal not present before the trauma was indicated by difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  

The Veteran was dressed in casual clothing, grooming appropriate, interaction with the examiner described as polite, cooperative, reliable and friendly, correctly oriented to time, place, person, and purpose.  Intelligence estimated to be in the normal range.  His judgment and insight were intact.  He exhibited serious and somewhat depressed mood.  His eye contact, focus, and spontaneity were within normal limits.  He did not exhibit panic attacks, obsessive rituals, or psychomotor retardation.  Thought content was somewhat anxious consistent with mood and circumstances, with no thought disorder.  He did the serial seven subtractions, was able to recall three out of three objects, was well focused in the examination and answered all questions promptly and appropriately. 

He reported the following psychiatric complaints:  anxiety, tension, irritability, quick temper most of the time, jumpiness and easily startled some of the time, hyper alertness 24 hours a day, recurrent intrusive thoughts of combat on a weekly basis, heightened anxiety and physiological reactivity when he encounters reminders of combat, bad dreams of combat, insomnia with perimeter checks, depression with occasional crying episodes, feeling that life is not worth living on a rare basis, avoidance of reminders of combat, described not liking crowds, memory and concentration appropriate with age, appetite and weight stable, energy somewhat reduced with exercise, sociability limited with few friends, and alcohol consumption described as an occasional social beer.  He denied the following:  psychotic symptoms or thoughts of harming self or others, panic attacks, suicidal intent, auditory or visual hallucinations, and ideation with regard to danger to self and others.  

He has a high school diploma and two years of college.  He reported being self-employed in the construction business for 30 years.  He stated his work record was clean and that he had never been fired for cause or due to bad attitude.  He described getting along well with others.  He reported last working in 2006 as a self-employed construction worker.  He stated that he stopped working due to the recession and his arthritis.  

At the time of the examination he reported living with his aunt.  He has been married three times and divorced three times, with one child resulting from one of the marriages and another child from a relationship outside of his prior marriages.  He stated that "I can't keep a wife, not much patience."  He stated that he occasionally goes to church and that he gets along well with family and friends.  He reported that he handles his own activities of daily living.  He described a typical day as staying at home, fishing, playing tennis, and or going to doctor's appointments.  He reported being able to do his share of the housekeeping, shopping, chores, and cooking.  He stated that he is able to drive with a friend and handle his own money.  He was not currently receiving therapy, nor has he ever undergone any therapy.  

During the March 2012 VA examination, the examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Veteran reported being single, and not being involved in any intimate relationships.  He stated that he has maintained contact with his family, visiting with his two adult children occasionally and engaging in very few social activities.  He reported spending the majority of the time alone. 

He reported struggling to secure consistent work, stating that he has difficulty working for other people as he becomes irritable and "does not like to be told what to do."  He has not enrolled in any education programs since the last examination.  He reported that he has spoken to a counselor at the VA, but has not engaged in any mental health treatment, nor has he met with a psychiatrist or been prescribed any psychotropic medication.   

He stated that he had experienced some impulsivity with other people who are "triggers" for him.  He reported that his uncle passed away a little over a year ago, saying he was "like a second father to me."  He denied any involvement in the criminal or civil legal systems and any abuse of alcohol or others substances since the prior examination.

The following were noted as criteria used to establish the current PTSD diagnosis: recurrent and distressing recollection and dreams of the event, avoidance of thoughts, feelings, activities, places, or people associated with the trauma, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.

The symptoms associated with VA rating purposes for his PSTD symptoms were noted as anxiety, chronic sleep impairment, depressed mood, suspiciousness ,and difficulty in establishing and maintaining effective work and social relationships.  

Upon review of the evidence, the Board finds that a 50 percent rating is warranted for the entire period on appeal, but no higher.  

During the appeal period the Veteran's PTSD was uniformly manifested by symptoms of anxiety, depression, isolation, detachment, sleep impairment, startled response, anger, and difficulty in establishing and maintaining effective work and social relationships, all resulting in reduced reliability and productivity, but less than deficiencies in most areas.  

The Board finds that during the appeal period the Veteran's PTSD symptoms result in occupational and social impairment, with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  His symptoms are consistent with a 50 percent disability rating throughout the period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  As such, the Board finds that a 70 percent disability rating is not warranted at any time during the appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that during the appeal period, the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. §4.126(a).  

The Board notes that during the appeal period prior to March 5, 2012, the medical evidence indicates symptomology similar to those associated with a 30 percent disability rating.  However, looking at the disability picture as a whole the Board will view the evidence in a light most favorable to the Veteran, and acknowledges the totality of his symptoms most closely approximate those associated with a 50 percent rating. 

Throughout the relevant appeal period the evidence shows that the Veteran's impairment impacted his ability to maintain familial relationships and caused isolation.  The Veteran consistently exhibited symptoms of anxiety, depression, and withdrawal.  

The record shows that the Veteran's hygiene was consistently stated as appropriate, and his judgment and insight were intact.  There is no indication that the Veteran exhibited symptoms such as panic attacks, suicidal ideation, or obsessional rituals.  Therefore given the aforementioned, the Board finds that during the appeal period there was reduced reliability and productivity due to psychiatric symptoms, and therefore a disability rating of 50 percent is warranted.  As will be discussed below, at no time during the relevant appeal period did the Veteran's PTSD symptoms warrant a disability rating of 70 percent. 

Throughout the relevant appeal period, the Veteran was married three times all ending in divorce, having no intimate relationship as of the most recent VA examination.  He has two adult children with whom he has occasional contact with and he only engages in a few social activities.  Despite having few friends and having feelings of detachment, he has consistently had contact with his family and friends, has engaged in social activities and attended church.  He is a high school graduate and has completed two years of college.  He owned his own construction business, being self-employed for 30 years.  He described himself as getting along well with others and stated that his work record was clean and that he had never been fired for cause or due to bad attitude.  Throughout the appeal period he has consistently had problems sleeping and difficulty in maintaining effective work and social relationships.  During the January 2011 VA examination, he reported quick temper, jumpiness, hyper alertness, recurrent intrusive thoughts of combat, bad dreams of combat, insomnia with perimeter checks, and depression.  He denied suicidal ideation, homicidal ideation, auditory or visual hallucinations.  During the March 2012 VA examination he reported spending the majority of the time alone and experiencing some impulsivity with other people who are "triggers" for him.  He denied any involvement in the criminal or civil legal systems and any abuse of alcohol or others substances since the prior examination.

Neither of the examinations showed symptoms consistent with occupational and social impairment, with deficiencies in most areas at any time during the appeal period.  

The March 2012 VA examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  These symptoms are satisfied by a 50 percent disability rating.  In fact the January 2011 VA examiner concluded that the Veteran had mild mental symptoms without significant impairment in social or occupational functioning.  This VA examination reflects symptoms associated with a 30 percent rating.  However, in reviewing the Veteran's totality of symptoms and in the light most favorable to him, the Board finds a 50 percent disability rating is warranted.

Also, the record shows that he does not have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the argument made in the Appellate Brief.  The Board understands his belief that his symptoms warrant a disability rating in excess of 50 percent.  However, the Board finds that the VA examinations and treatment records outweigh the Veteran's contention.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the claim for an increased disability rating in excess of 50 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

TDIU

In the notice of disagreement submitted February 2012 the Veteran requested that a claim for TDIU be included, stating that his unemployment is due to his PTSD.  As part of the claim for increased rating for PTSD, the RO denied the TDIU claim in an August 2014 statement of the case.  The Veteran timely appealed this decision.  

The Veteran contends that his service-connected disability renders him unemployable.  He is service-connected for one disability- PTSD, rated at 50 percent.  Because there is only one service-connected disability the rating needs to be at 60 percent to meet the schedular requirement.  Therefore, the schedular threshold requirement for establishing entitlement to TDIU has not been met.  The Veteran does not have his one service-connected disability ratable at 60 percent or more.  As such, 38 C.F.R. § 4.16(a) is not for application. 

Although the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disability precludes him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  Nevertheless, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disability renders him unable to obtain or maintain substantially gainful employment any time during the appeal period.  Id.  The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted.

In August 2013 the RO mailed a letter to the Veteran and enclosed a blank VA 21-8940 form, in an effort to develop his TDIU claim.  To date this form or any other documentation with the requested information has not been submitted.
VA medical treatment records dated September 2008 and September 2009 indicate that the Veteran was self- employed in the construction business.  

During the January 2011 VA examination he reported last working in 2006 as a self-employed construction worker.  He stated that he stopped working due to the recession and his arthritis.  During the March 2012 VA examination he reported struggling to secure consistent work, stating that he has difficulty working for other people as he becomes irritable and "does not like to be told what to do."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected PTSD. 

Here, the evidence shows that the Veteran completed two years of college and had his own construction business for 30 years.  According to the Veteran's reports his business ended as a result of the economy and his non-service connected arthritis.  He later reported that his challenge with finding work had to do with him not wanting to have someone tell him what to do.  

The Veteran reported that his employment/business ended in 2006 and two VA medical treatment records indicate that the Veteran was still self-employed in his construction business in September 2009.  

The RO is required to assist in the development of the Veteran's claim.  Here, the RO attempted to assist him by providing the VA 21-8940, but unfortunately neither this form nor any other equivalent documentation has been submitted.  It is unclear as to when the Veteran actually ceased full time employment and there is nothing in the record to indicate that his service-connected PTSD was the sole cause of him ending his business.  In addition, no medical professional has opined that his service-connected disorder alone impacts his ability to work.  There is no evidence of record to indicate that the Veteran's closing of his construction company and or his inability to work was due to his service-connected disability.  As there is no VA Form 21-8940 of record or its equivalent, there is no information of record to indicate the date his disability affected full-time employment, his history of employment, or detail concerning the facts about leaving his last job because of his disabilities.

In closing, the Board does not doubt that the Veteran's service-connected disability has some impact on his employability.  However, the 50 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his PTSD.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment, and referral for extraschedular consideration is not warranted.  


ORDER

A disability rating of 50 percent, but no higher, for PTSD for the entire appeal period is granted.  

Entitlement to a TDIU is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


